 DECISIONS OF NATIONAL LABOR RELATIONS BOARDM.B.K., Inc. d/b/a Scotch & Sirloin Restaurant andCulinary Alliance & Bartenders Local No. 498,Hotel and Restaurant Employees and Bartend-ers International Alliance, AFL-CIO. Cases31-CA-11628, 31-CA-11796, and 31-RC-522528 March 1984DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 November 1982 Administrative LawJudge Richard D. Taplitz issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' rec-ommendations, and conclusions2and to adopt therecommended Order.ORDER3The National Labor Relations Board adopts therecommended Order of the administrative lawI The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.a We adopt the judge's conclusion that the Respondent violated Sec.8(aX3) and (1) of the Act by discharging employee Flaitz. In so doing,we additionally rely on the uncontroverted testimony that in prior inci-dences in which the Respondent was apprised that its employees hadcalled in sick when in fact they were not ill, the Respondent did not dis-charge them but merely altered their schedules.Further, in adopting the judge's conclusion that the Respondent con-structively discharged employee Sargent, we additionally rely on thejudge's finding that, on Sargent's return to work on 13 November 1981with an ankle injury, the Respondent's owner and manager, Font, as-signed her to a work station that necessitated her climbing stairs, eventhough she was visibly limping. Finally, we note, in connection with thejudge's application of Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (Ist Cir. 1981), cert. denied 455 U.S. 989 (1982), that the SupremeCourt, subsequent to the judge's decision, affirmed the test set forth thereby the Board. See NLRB v. Transportation Management Corp., 103 S.Ct.2469 (1983).s In setting aside the election in Case 31-RC-5225 and in directing asecond election, we adopt the judge's recommendation in fn. 33 of hisdecision that our Order shall not be construed as precluding the RegionalDirector from reconsidering the challenged ballots in light of our findingthat employee Flaitz, who cast one of the challenged ballots, was dis-charged unlawfully. Because Flaitz' challenged ballot, together with theremaining challenged ballots, now may be determinative of the electionresults, the election will not be set aside and the Union will be certified ifthe Regional Director's reconsideration should result in a finding that amajority of the employees voted for the Union.269 NLRB No. 67judge and orders that the Respondent, M.B.K., Inc.d/b/a Scotch & Sirloin Restaurant, Ventura, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the Order, exceptthat the attached notice is substituted for that ofthe administrative law judge.IT IS FURTHER ORDERED that the election con-ducted on 15 December 1981 in Case 31-RC-5225be, and it hereby is, set aside and this case ishereby severed and remanded to the Regional Di-rector for Region 31 for the purpose of schedulingand conducting a second election at such time ashe deems the circumstances permit a free choice onthe issue of representation.[Direction of Second Election omitted from pub-lication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, constructively dis-charge, or otherwise discriminate against any em-ployee for engaging in activity on behalf of Culi-nary Alliance & Bartenders Local No. 498, Hoteland Restaurant Employees and Bartenders Interna-tional Alliance, AFL-CIO, or any other union.WE WILL NOT coercively interrogate employeesconcerning their own or other employees' unionactivities; promise increased hours or other benefitsto employees to discourage union activities; threat-en to discharge or take other reprisals against em-ployees because of their union activities; threatento blackball employees because of their union ac-tivities; threaten to take action that would makeunion organization futile; threaten to make life mis-erable for union employees so as to make themwant to quit; create the impression that we engagein surveillance of our employees' union activities;change the schedules of employees because a unionengages in organizational activity; increase thehours of employees because we believe that theyare antiunion; decrease the hours of employees be-cause we believe that they are prounion; deny timeoff to employees because of their union activities;change our policy and deny employees a free after-shift drink and the use of the salad bar because em-ployees engage in union activities; or prevent em-ployees from voting or threaten to call the police ifprospective voters remain on our premises to votein a Board election.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.436 SCOTCH & SIRLOIN RESTAURANTWE WILL offer D. Wesley Replogle, Larry AllenFlaitz, and Sandra Lee Sargent immediate and fullreinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or anyother rights or privileges previously enjoyed andWE WILL make them whole for any loss of earningsand other benefits resulting from their discharge,less any net interim earnings, plus interest.WE WILL expunge from our files any referenceto the discharge of Replogle and Flaitz and theconstructive discharge of Sargent, and notify themin writing that that has been done and that evi-dence of those unlawful discharges will not be usedas a basis for future personnel action against them.M.B.K., INC. D/8/A SCOTCH & SIR-LOIN RESTAURANTDECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge.These consolidated cases were heard at Ventura, Califor-nia, on September 21 and 22, 1982. The charge in Case31-CA-11628 was filed on October 22, 1981, by the Cul-inary Alliance & Bartenders Local No. 498, Hotel andRestaurant Employees and Bartenders International Alli-ance, AFL-CIO, herein called the Union. The originalcomplaint issued on December 30, 1981, alleging thatM.B.K., Inc. d/b/a Scotch & Sirloin Restaurant, hereincalled the Respondent, the Employer, or Scotch & Sir-loin, violated Section 8(a)(l) and (3) of the NationalLabor Relations Act. The charge, first amended charge,and second amended charge in Case 31-CA-11796 werefiled by the Union on January 4, January 28, and Febru-ary 24, 1982, respectively. An order consolidating Cases31-CA-11628 and 31-CA-11796, together with anamended complaint, issued on February 26, 1982. Thecomplaint was further amended at the opening of thehearing.On October 8, 1981, the Union filed a petition for anelection in Case 31-RC-5225. Pursuant to a Decision andDirection of Election which issued on November 20,1981, an election by secret ballot was conducted on De-cember 15, 1981, among the employees of the Respond-ent in an appropriate bargaining unit.' After the election,each party was furnished with a tally of ballots whichshowed that of approximately 31 eligible voters, 21 castballots, of which 7 were cast for the Union, 10 were castagainst the Union, and 4 were challenged. On December21, 1981, the Union filed timely objections to conduct af-fecting the results of the election. On March 3, 1982, the'The bargaining unit was:Included: All full-time and regular part-time waiters, waitresses,hosts, hostesses, dishwashers, busboys, bartenders, cooks, food prepa-ration employees, cocktail waitresses, cashiers/door personnel.Excluded: Charter cruise captain, charter cruise deckhands, char-ter cruise concessionaire, assistant charter cruise concessionaire, rmn-agerial employees, guards and supervisors as defined in the Act.Regional Director for Region 31 of the Board issued asupplemental decision, order consolidating cases, orderdirecting hearing and notice of hearing. As to the chal-lenges he sustained one of the challenges and concludedthat it was unnecessary to consider the remaining chal-lenges as they could not affect the results of the elec-tion.2With regard to the objections to the election, theRegional Director found that the objections raised legaland factual issues that were closely related to the issuesinvolved in Cases 31-CA-11628 and 31-CA-11796. Asthe conduct alleged in the objections was substantiallysimilar to the conduct alleged to constitute unfair prac-tices in the unfair labor practice cases, the Regional Di-rector ordered that the objections be consolidated withthe unfair labor practice cases for the purpose of hearing,ruling, and decision by the administrative law judge andthat after such a hearing the representation case be trans-ferred to and continued before the Board in Washington,D.C.IssuesThe primary issues are:1. Whether the Respondent violated Section 8(aXl) ofthe Act by coercively interrogating employees, bymaking various threats and promises to employees to dis-courage union activity, by soliciting grievances from em-ployees, by creating the impression of surveillance ofunion activities, and by preventing employees fromvoting in a Board election.2. Whether the Respondent violated Section 8(a)(3)and (1) of the Act by changing the hours and workschedules of employees to discourage union activity andby discontinuing the practice of giving employees com-plimentary aftershift drinks and food for the same reason.3. Whether the Respondent violated Section 8(a)(3)and (1) of the Act by discharging D. Wesley Replogle,by discharging or constructively discharging Sandra LeeSargent, and by denying a day off to and then discharg-ing Larry Flaitz because those employees engaged inunion activities.4. Whether the election should be set aside.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and the Respondent.2 The sustained challenge was to the vote of Larry Flaitz. The deci-sion indicated that Flaitz was not an employee on the date of the elec-tion, that no meritorious unfair labor practice charge had been filed alleg-ing that Flaitz had been unlawfully discharged, and that it was thereforepresumed the discharge had been for cause. As a result of that finding thechallenges were resolved by the Regional Director and were not referredto an administrative law judge. At the opening of the hearing the Gener-al Counsel successfully moved to amend the complaint to allege Flaitz'discharge as a violation of the Act. The challenged ballots could there-fore be determinative. However, the question of the challenged ballotswas not referred to me, it is not before me for decision, and I have nojurisdiction in that regard.437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the entire record3of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTThe Respondent, a California corporation with anoffice and principal place of business in Ventura, Califor-nia, is engaged in the operation of a restaurant, bar, andcharter cruise boat. The Respondent annually derivesgross revenues in excess of $500,000 from the operationof its business. In a stipulation executed in Case 31-RC-5225 the Respondent admitted that during the past fiscalor calendar year it purchased goods valued in excess of$3000 from enterprises located within California, whichenterprises received such goods in substantially the sameform directly from outside California. In that stipulationthe Respondent also admitted that it was engaged incommerce within the meaning of the National Labor Re-lations Act and was subject to the jurisdiction of the Na-tional Labor Relations Board. At the trial of the instantcase the Respondent admitted that it received more than$3000 worth of goods indirectly from interstate. I findthat the Respondent is engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.4I1. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. The Allegedly Unlawful Remarks That Font Madeto Employees1. BackgroundThe Respondent, Scotch & Sirloin, is a restaurant andbar which employs approximately 31 employees. Towardthe end of September 1981 the Union began an organiz-ing drive among those employees. The Union filed thepetition for an election on October 8, 1981.James Font is the president, manager, and owner ofthe Scotch & Sirloin. He learned of the Union's organiz-ing drive no later than October 10, 1981. On that datehis bartender Bill Fay quit. Fay told Font that Fay was aunion business agent and that he had done all that hecould to organize the store. The complaint alleges, insubstance, that Font responded to that union organizingdrive with a wide variety of unlawful threats, promises,discharges, and other conduct designed to defeat theUnion.a The General Counsel's unopposed motion to correct the transcript ofthe record is hereby granted by the substitution of "contending" for "pre-tending" at p. 63, I. 1.4NLRB v. Reliance Fuel Oil Corp., 371 U.S. 224 (1963); Carolina Sup-plies & Cement Co., 122 NLRB 88 (1958); Bickford's~ Inc., 110 NLRB1904 (1954).2. Font's conversations with Sonya Nicelya. FactsA number of employees testified that they had conver-sations with Font in which the Union was mentioned.With one exception (the conversation with Sandra Sar-gent which is discussed below) Font, in his testimony,did not specifically address himself to any of those pur-ported conversations. He averred that, when he first re-alized there was a labor union involved, he asked for andreceived advice from his lawyer that he was told in sub-stance that he should make sure he did not discuss any-thing concerning his approval or disapproval of theUnion with the employees, and that he followed thoseinstructions to the letter. I believe that Font was lessthan candid in that testimony. His demeanor, his "gener-al denial" as opposed to the specific detailed testimonyof a number of different employees, and the generallycorroboratory nature of the substance of that employeetestimony convince me that those employees rather thanFont should be credited.Cocktail waitress Sonya Nicely was one the first em-ployees that Font spoke to after he learned from Fay onOctober 10, 1981, that the Union was organizing. Thatconversation occurred about 6 p.m. on October 10. Priorto that time Font had often complained to Nicely thatshe was too slow and that he was planning to reduce herhours or fire her. She had asked for more working timeand he had told her that he could not increase her hoursbecause of her low sales. On October 10 Font spoke toher in the restaurant and asked her whether she wouldlike to work more hours. When she said that she would,he told her that he was planning to let some of the wait-resses go. When she asked the reason he said, "Don'tyou know what is going under?" She replied that she didnot and he told her to get back to work and not tell any-body what he had said. If there were any ambiguity as towhat Font meant when he asked Nicely whether sheknew "what was going under" he made it clear when hespoke to her the following day. On October 11, 1981,Nicely was at the Scotch & Sirloin as a customer. Fontasked her if she joined the Union and she replied, "WhatUnion?" Font then said he was going to increase herhours and that she should be prepared to work hard.Two days later, on October 13, 1981, Font spoke toNicely while she was working. He again asked herwhether she had joined the Union and she once againsaid, "What Union?" About an hour later he asked herwhether she was planning to join the Union. She repliedthat she did not know and that she was sick and tired ofbeing cornered by him every chance he had. They dis-cussed the pros and cons of the Union and Font saidthat, if she joined, it would cost her a lot of money tojoin, she would have to pay dues, and she would have topay for medical insurance.About 2:15 a.m. on October 14 Font spoke to Nicelyin his office. He told her that he was going to increaseher hours, that everyone had joined the Union excepther, and that she was the only one who was loyal. Sheasked him who had signed and how he knew. He repliedthat E. Victor Moraga and Larry Flaitz had admitted438 SCOTCH & SIRLOIN RESTAURANTjoining the Union because of the medical insurance, andthat Regina Tully must have joined because she broughtin Bill Fay to work there. Nicely asked about SandraSargent and Font said that she had signed. Nicely saidthat she was Sargent's friend and Sargent never dis-cussed it with her to which Font replied, "Believe me, Iknow she signed."On November 6, 1981, Nicely overheard a conversa-tion between Font and cocktail waitresses RoxanneNegrin and Nancy in Font's office. Font told them thatthe restaurant would never be a union house, that he wasgoing to make life miserable for all the employees whosigned for the Union, and that that way employeeswould want to quit on their own.On November 8 Font spoke to Nicely while she wasworking. He told her that if she signed with the Unionshe would not be able to stand there with a drink ofcoffee and a cigarette. He also told her that she wouldhave to.go to a bathroom and take her break and smokeher cigarette there and that, by the time she got out andcame back to her station, he would have someone totake over her station. He also told her that his legal feeswould be coming out of employees' wages and tips.5b. ConclusionsIn summary, between October 10 and November 8,1981, Font repeatedly interrogated Nicely about herunion activities. In the context of that interrogation andalso in the context of his statement to her that she wasthe only one who would not sign for the Union, hepromised her increased hours. Font's statement to Nicelyon October 10 to the effect that he was planning to letsome of the waitressses go was made in the context ofhis interrogation of her union activity and his instructionto her not to tell anyone what he had said. Font's remarkamounted to a threat to discharge employees because oftheir union activity. Font's remark to cocktail waitresseson November 6 to the effect that he would make lifemiserable for the union employees so that they wouldquit on their own was a further threat of reprisal againstemployees because of union activity. His remark to theeffect that he would make sure that it was never a unionhouse, when considered in the context of his further re-marks about making life miserable for union employees,indicated that Font would take actions against employeesto make their organizing efforts futile. Font's remark toNicely on October 14 of "Believe me, I know that shesigned" with regard to Sandra Sargent gave Nicely rea-sonable grounds for assuming that Font had placed theunion activity of employees under surveillance. Font'sremark to Nicely created the impression that he was en-gaging in surveillance of his employees' union activities.I find that the Respondent through Font violated Sec-tion 8(a)(l) of the Act by coercively interrogating an em-ployee concerning union activities, by promising benefitsto an employee to discourage union activity, by threaten-5 The above findings are based on the testimony of Nicely. In evaluat-ing the possibility that bias against the Respondent affected her testimo-ny, I have considered the fact that Nicely appeared to be hostile towardFont, that she is no longer employed by the Respondent, and that she ispursuing a workmen's compensation claim against the Respondent. Afterweighing the possibility I still believe that she was a credible witness.ing to discharge employees because of their union activi-ty, by threatening to take action that would make unionorganization futile, by threatening to make life miserablefor union employees so as to make them want to quit,and by creating the impression that he was engaging insurveillance of its employees' union activities.62. Font's conversations with Ann Galligosa. FactsOn or about October 12, 1981, Font approached cock-tail waitress Ann Galligos and asked her if she knewwhat was happening. She said that she did not. He toldher that Bill Fay was trying to organize a union. Shetold Font that she had not heard about it. Later thatevening she asked Font for an after dinner drink and hereplied by asking whether she was part of the Union.She said she was not and he said she could have thedrink. Font asked her if she knew of anybody else whowas involved with the Union. She told him that she wasnot involved and she did not know of anyone else.On October 14 Font spoke to Galligos in his office. Hetold her that she would be working more hours since shewas not union.Somtime later in October Galligos suggested to Fontthat her friend Brian O'Hagen be hired as a waiter. Fontreplied that in a little while they would be needing a lotof waiters. 7b. ConclusionsFont's interrogation of Galligos on October 12 con-cerning her own and other employees' union activitieswas coercive and violative of Section 8(a)(l) of the Act.His statement to her on October 14 that she would beworking more hours since she was not union was apromise of benefit to discourage union activity. That alsoviolated Section 8(a)(1) of the Act. In the context ofthose other violations, Font's remark to Galligos some-time in October to the effect that in a little while theywould be needing a lot of waiters constituted a threat todischarge employees because of their union activity. Italso violated Section 8(a)(1) of the Act.3. Font's conversations with Larry Flaitz and E.Victor Moragaa. FactsLarry Flaitz was a waiter who worked for the Re-spondent. When he reported for work on October 10,1981 (the day Fay told Font that the Union was organiz-ing), the hostess, Terry Fryman, asked him why he wasnot wearing a tie. Font was standing there at the timeand Flaitz asked him whether they had to wear ties.Font replied, "No, but since you have all become union,you can all dress the same and be servants and I will callyou by number."The following day, October 11, Font called Flaitz andanother waiter, E. Victor Moraga, into his office. Fonte Marines' Memorial Club, 261 NLRB 1357 (1982).7 The above findings are based on the credible testimony of Galligos.439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked them why they had signed for the Union. Flaitzand Moraga both acknowledged that they had joinedand they both spoke about such things as medical bene-fits. Font then said, "If you guys weren't happy with thesituation or your working conditions, why didn't youcome to me first instead of going to the Union?" Flaitzreplied that they would have but they probably wouldhave been fired. Font said that he had dealt with unionsbefore and that Scotch & Sirloin would not be a unionhouse. Font said that it did not help the air traffic con-trollers and it would not help his employees, that theUnion was for weak people and they were not weak,that employees were going to have to pay for their ownmedical benefits and all the Union wanted was theirmoney. Font also said, "I am going to have to cut yourhours if the house goes union." And as they were leav-ing, he added, "If you come back to work."8Prior to the union organizing drive employees of theScotch & Sirloin were not required to report their tipson their timecards. During the week of October 11 Fonttold Flaitz that if he went union he would have to de-clare his tips every day. Flaitz said that that was the wayit should be.On November 7, 1981, Moraga spoke to Font about acertain wine list. Font said that they would have a newwine list but not until the people who were prounionwere out of the restaurant. Font also said that therewould be a lot of changes for the better for the employ-ees after the people who were prounion were gone.b. ConclusionsFont's interrogation of Flaitz and Moraga on October11, 1981, was coercive and therefore violated Section8(a)(1) of the Act. His question concerning why thoseemployees had not come to him rather than the Unionabout working conditions was a further unlawful coer-cive interrogations Font's remark that he had dealt with5 These findings are based on the credited testimony of Flaitz. Moraga,in his testimony, corrborated much of the substance of Flaitz' testimony.However, Moraga did not appear to have a clear memory of the incidentand much of his testimony came forth only after leading questions andthe refreshing of his memory by his affidavit. I believe that Moraga's tes-timony was based on his general impression of what was said rather thanthe details of the conversation, while Flaitz' testimony was based on hisability to recall exactly what was said. I therefore have relied on Flaitz'testimony where it did not fully correspond with the testimony ofMoraga. As discussed above Font did not specifically address his testimo-ny to this particular conversation.o The General Counsel also contends that that remark constituted anunlawful soliciting of grievances and an implied promise to correct thosegrievances. I do not believe that theory to be tenable. It is true that thesolicitation of grievances during an organizational drive carries with it aninference that the employer is implicitly promising to remedy thosegrievances and where that inference is not rebutted by the employer, aviolation of Sec. (aXl) exists. Marines' Memorial Club, supra; Cutting,Inc., 255 NLRB 534 (1981). However, in the instant case Font was notasking employees to come to him with their problems. He was askingthem why they had not come to him in the past. It could be argued thatthere was an implication that Font was asking employees to come to himin the future and that there was a further implication that he would satis-fy their requests if they did come to him. However, I believe that thatcalls for one implication too many. The remark is found to be an unlaw-ful interrogation but not an unlawful solicitation of grievances.unions before and that the Scotch & Sirloin would notbe a union house constituted a threat that he would takeaction to make organization futile and therefore violatedSection 8(a)(1) of the Act. His remark that he was goingto have to cut hours if the house went union constituteda clear threat of reprisal for union activity and his fur-ther remark, "if you come back to work," constituted athreat to discharge employees because of union activity.Both of those threats violated Section 8(a)(1) of the Act.Font's remark to Flaitz on October 11, 1981, to theeffect that tips would have to be declared every day ifFlaitz went union also constituted a threat of reprisal be-cause of union activity in violation of Section 8(a)(1) ofthe Act.'0Font's remark to Moraga on November 7 tothe effect that there would be a new wine list when theprounion people were out of the restaurant and thatthere would be a lot of changes for the better for theemployees after the people who were prounion weregone constituted both an unlawful promise of benefits foremployees who remained nonunion and a threat to dis-charge employees who were prounion. Both the promiseand the threat violated Section 8(a)(l) of the Act.''B. The Changes in Employees' Hours and Benefits1. BackgroundEven before the Union began organizing, Font hadfrom time to time changed the employees' schedules. Hehad moved employees from one station to another, shift-ed the days worked, and changed the number of hoursworked depending on the needs of the business. Shortlyafter the union organizing campaign began there were anumber of changes. Some of those changes were shownin a posted schedule change. Prior the Union's organiz-ing, schedules had not been posted. Font had simply toldemployees of the changes. Font acknowledged, in sub-stance, that he made changes because of the union activi-ty. He averred however that he was simply equalizingthe number of hours worked among the employees be-cause of the union activity. When asked whether therewere changes in schedules because of union activity heresponded, "Yes, I think I may have made some changeto make sure that everyone was getting equal or approxi-mately equal hours based on the number of days thatthey had. I may have moved people around in a particu-lar period. And that should reflect on the pay periodsthat follow. The purpose was to make sure that I wasnot giving more hours to some employees that may haveor may not have had any union activities."'2Thosechanges were made in violation of Section 8(a)(l) of theAct. As the Board held in adopting the administrative'O There may well have been a duty to report tips every day but Fontcould not lawfully condition his actions in that regard on whether or notthe employees engaged in union activity.t The General Counsel contends that several other statements byFont constituted violations of Sec. 8(aXl) of the Act. Some of those mat-ters are so interrelated with an evaluation of the allegations that employ-ees were unlawfully discharged that they are discussed below in that con-text."1 Nicely credibly testified that Font told her that with the "Unionthing" he had to give everybody equal laws and had to rotate stations.440 SCOTCH & SIRLOIN RESTAURANTlaw judge's decision in McCormick Longmeadow StoneCo., 158 NLRB 1237, 1242 (1966):'3An employer's legal duty in deciding whether togrant benefits while a representation case is pendingis to determine that question precisely as he wouldif a union were not in the picture. If the employerwould have granted the benefits because of eco-nomic circumstances unrelated to union organiza-tion, the grant of those benefits will not violate theAct. On the other hand, if the employer's course isaltered by virtue of the union's presence, then theemployer has violated the Act, and this is truewhether he confers benefits because of the union orwithholds them because of the union.Font admitted that changes in hours were motivated bythe Union's presence. Moreover, there was considerabletestimony that changes were used as a carrot to induceantiunion conduct and as a stick to punish prounion con-duct.2. The changes that related to Sonya NicelyPrior to the union activity Font considered SonyaNicely to be a slow employee and he had denied her re-quests for increased hours. As is set forth in detail above,on October 11 and 14, 1981, he promised to increase herhours because of his belief that she had refrained fromjoining the Union. In several conversations he made itclear to her that that was the reason he was going to in-crease her hours.Prior to mid-October 1981 Nicely had worked someTuesday but that was not her regular day. In mid-Octo-ber Font called her and told her to work that Tuesday.That was Sandy Sargent's normal day and Nicely askedwhether Sargent was working. Font replied by askingwhether she wanted to work or not. He told her that hewas giving her the extra day because she had been loyalto him. She decided to accept the Tuesdays.Nicely testified that prior to the union activity sheworked an average of about 25 hours a week and that,after the campaign began, her hours were raised to about34 to 36 hours a week. The Respondent's employees arepaid on a semimonthly basis. The Respondent's recordsshow that for the period October 1 through 15, 1981,Nicely worked 42 hours with only 15 of those hoursduring the first week. They also show that for the periodOctober 16 through 31 she worked 76 hours.'4The Re-spondent's records show a dramatic increase in pay byNicely on and after October 16, 1981. As waiters andcocktail waitresses were paid minimum wage, theamount of gross pay (which does not include tips) indi-cated the number of hours actually worked. 1'Is See also Marines' Memorial Assn., supra; St. Elizabeth CommunityHospital, 240 NLRB 937, 941 (1979); Cutter Laboratories, 221 NLRB 161,168 (1975).14 Those were the only payroll records introduced into evidencewhich set forth the number of hours worked. More detailed records wereplaced in evidence with regard to pay.15 Nicely's pay rounded off to the nearest dollar was: July 1-15, $183;July 16-31, $181; August 1-15, S188; August 16-31, $107; September 1-15, $151; September 16-30, $159; October 1-15, $141; October 16-31,Font promised to increase Nicely's hours because hebelieved Nicely had not joined the Union and he almostimmediately carried out that promise. In the light of theabove circumstances Font's claim that he was merelytrying to equalize hours because of the Union and thatschedules were often changed in the past simply does notconstitute an adequate defense. I find that Font increasedNicely's hours in order to discourage membership in theUnion and thereby violated Section 8(a)(1) and (3) of theAct.3. Changes for GalligosOn October 12, 1981, Font coercively interrogatedcocktail waitress Ann Galligos concerning her and otheremployees' union activities. She told him that she wasnot involved with the Union. Two days later, on Octo-ber 14, Font told Galligos that she would be workingmore hours because she was not union.From October I through 15, 1981, she worked 41-1/2hours and was paid $139. From October 16 through 31she worked 71-1/2 hours and was paid $240. Except forthe August 16 through 31 period in which she earned$253, the $240 she earned between October 16 and 31was the most that she was paid since July 1, 1981.16 Gal-ligos left the Respondent's employment in early Novem-ber 1981 and therefore no continuing pattern could beshown. However, the sharp jump in the number of hoursworked by Galligos from the first half of October to thesecond half, taken together with Font's statement to heron October 14 that she would be working more hourssince she was not union, establishes that Font did carryout his promise to increase her hours for that reason. Ifind that Font increased Galligos' hours in order to dis-courage membership in the Union and thereby violatedSection 8(a)(1) and (3) of the Act.4. Changes for Larry Flaitz and E. Victor MoragaAs found above Font coercively interrogated Flaitzand Moraga concerning their union activity. At that timeboth Flaitz and Moraga acknowledged to Font that theyhad joined the Union. Font told them that he was goingto have to cut their hours if the house went union. Onthe same day, October 11, Font posted a new schedule.That was the first time that changes had actually beenposted. Flaitz had regularly worked on Wednesdays.Under the new schedule he no longer worked onWednesdays. He was not given any additional hours tomake up that loss. Within a few weeks of October 11Moraga's hours were cut. Before the union activity hehad regularly worked on Tuesdays and that day wastaken from him.The Respondent's records show that Flaitz worked 39hours from October I through October 15 and 36 hoursfrom October 16 through October 31. He was paid $131in the October 1 through 15 period and $121 from Octo-ber 16 through 31. However, his pay was somewhat ir-regular even before that time. It was as high as $181$258; November 1-15, $268; November 16-30, S236; December 1-15,$214; and December 16-30, $214.1' The records in evidence do not go back before July 1.441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom July 1 through 15 and as low as $139 from Septem-ber 1 through September 15. Flaitz called in sick on No-vember I and he did not work for the Respondent there-after. He is one of the alleged dischargees. The Respond-ent refused to schedule Flaitz for work for periods afterNovember 2 but that matter is resolved in the discussionof the discharge which is set forth below. In view of theshort period between Font's threat to reduce hours andthe discharge of Flaitz, and the inconclusive nature ofthe records concerning Flaitz' work patterns, I am un-prepared to find that Flaitz' hours were reduced becauseof his union activities.Moraga worked 32 hours and was paid $107 for theperiod October I through 15. He worked 44 hours andwas paid $145 for the period October 16 through 31. Hispay was $178 for November 1 through 15 and $111 forNovember 16 through 30. There are no records in evi-dence indicating either hours or pay after November 30.Though Moraga testified that his hours were reducedwithin a couple of weeks of October 11, 1981, no recordswere put in evidence that would indicate a pattern ofhours or pay after November 30. In view of the vague-ness of the evidence with regard to Moraga's schedule, Iam unprepared to find that his hours were reduced be-cause of union activities.5. Changes for D. Wesley ReplogleReplogle signed a union authorization card on Septem-ber 26, 1981. He attended from four to six union meet-ings in late September and October. In addition he spoketo a number of employees in the restaurant in favor ofthe Union in the period between mid- to late Septemberand his termination on November 11. He passed out anumber of authorization cards at the restaurant. On Oc-tober 24, 1981, in the context of the discussion aboutcharging for ice, Font accused him of starting somethingthat he could not finish. At the time of his dischargeFont told him that Font signed his paycheck and theUnion did not. In view of Replogle's overt union activi-ty, the small number of employees in the bargaining unit,the efforts of Font to find out who was active for theUnion by his coercive interrogation of employees, andthat the subsequent admissions by Font to Replogle thatFont knew that Replogle was active for the Union, itcan reasonably be inferred that Font knew at an earlydate that Replogle was a union activist.On September 16, 1981, which was before there wasany indication that Font had knowledge of the union ac-tivity, he granted Replogle's request to take off fromwork on October 16 and 18. Replogle had not beenscheduled to work on October 17. Font learned of theunion activity on October 10 and almost immediatelybegan interrogating employees about union activities. OnOctober 12 Replogle received a message from Font thatFont was training a new bartender and that he was notto report for work that night. He was told that he wouldnot be scheduled to work until after he returned from hisweekend off. On October 19 he reported for work earlyand the restaurant was closed. He tried to telephone therestaurant but did not get an answer. The next day, Oc-tober 20, he called the restaurant and spoke to Font. Heasked Font what the schedule was and Font said that hewould call him back. Later Font did call back and saidhe still had not worked out the schedule. Late that nighthe went to the restaurant where Font told him that theschedule was not completed and that he would call himin the morning. Font did not call in the morning. On Oc-tober 22 Replogle once again called Font and askedabout the schedule. He told Font that he had asked for 2days off and not 2 weeks. At that point Font told Replo-gle that Font had hired two new bartenders to replaceFay and Replogle and that he thought Replogle hadasked for a week off. Font said that he would talk to theother two bartenders to see if they would go down to 2or 3 nights a week so that Replogle could have 2 or 3nights a week. That evening Font called Replogle andtold him that he was scheduled to work at 9 p.m. on Sat-urday, October 24. He worked 5 hours that night and 5hours each on October 27, 28, and 31. Before the unionactivity Replogle generally worked 5 nights a week fromThursday through Monday. Beginning October 24 heonly worked 3 days a week and he worked less hours oneach of those days. He was discharged on November 11,1981, and he is one of the alleged discriminatees. TheRespondent's records show that from October 1 through15 Replogle worked 46 hours and from October 16through 31 he worked 20 hours. His pay for September 1through 15 was $344; for September 16 through 30, $280;from October 1 through 15, $184; from October 16through 31, $80; and the records do not list him thereaf-ter.The evidence set forth above, considered togetherwith the evidence relating to Replogle's discharge setforth in section C, below, establishes that between Octo-ber 12 and November 11 (the date of his discharge) Fontreduced Replogle's hours of work because of Replogle'sunion activities. The Respondent thereby violated Sec-tion 8(a)(1) and (3) of the Act.6. The changes for Sandra Lee SargentSargent is one of the alleged discriminatees. She testi-fied in substance that on October 13 she was rescheduledso that she lost her regularly scheduled Tuesday work,that she worked less hours, that she worked at stationswhere she received less tips, and that she was assigned tostations where it would be difficult for her to functionbecause she had a foot injury. Those matters are dis-cussed in detail with regard to her discharge. However,the Company's records indicate that she worked 61hours from October I through 15 and 66 hours from Oc-tober 16 through 31. They also show that her pay variedsomewhat during the time she worked. There was asharp decline in hours during the pay period of Novem-ber I through 15, but that was when she started workingfor another employer. 7 On the basis of those records Iam unprepared to find that Sargent's hours were reducedbecause of her union activity.'7 Her pay was: July 1-15, 1981, $214; July 16-31, $241; August 1-15,$249; August 16-31, $266; September 1-15, S266; September 16-30, $288;October 1-15, $204; October 16-31, $221; and November 1-15, $80.442 SCOTCH & SIRLOIN RESTAURANT7. The changes with regard to aftershift food anddrinkPrior to the union activity it was customary in the Re-spondent's establishment for employees to have a freedrink and free use of the salad bar after they finishedtheir shift.18On October 12, 1981, when Galligos askedfor the customary aftershift drink, Font asked her wheth-er she was part of the Union. When she said that she wasnot he told her to go ahead and have one. Sometimeafter the union organizing drive began Font told Flaitzthat until the union thing was settled no one was gettinganything to eat. In mid-October 1981 Galligos askedFont for a drink and Font told her that, until he knewfor sure who was for and who was against the Union, noone was going to get anything from him. In mid-Octoberemployee Shawna Darby overheard Font telling hostessTerry Fryman that she could not have a potato after shefinished hostessing.I find that the Respondent violated Section 8(a)(1) and(3) of the Act by changing its past policy and denyingemployees a free aftershift drink and the use of the saladbar because the employees engaged in union activities.C. The Discharge of D. Wesley Replogle1. The sequence of eventsReplogle was hired by the Respondent as a bartenderon August 30, 1981, and was discharged on November11, 1981. As is set forth in section B he was very activein organizing on behalf of the Union. He signed a cardon September 26, 1981, attended a number of unionmeetings, attempted to organize employees at the restau-rant, and distributed authorization cards at the restaurant.Font was aware of Replogle's union sympathies.During the short period that Replogle worked for theRespondent he was at best a marginal employee. SandraSargent, who testified for the General Counsel, thoughthe was scatterbrained. Sonya Nicely who also testifiedfor the General Counsel averred that he had a temperand sometimes liked to argue. The witnesses called bythe Respondent had an even less favorable estimate ofReplogle. Cocktail waitress Negrin described him ingreat detail as a terrible bartender, as did Linda Miller.Font testified that Replogle was very excitable and brokemany glasses. Font also testified, and I believe credibly,that on two occasions prior to the date of discharge hesaw Replogle fail to ring up a drink as bartenders wererequired to do by a standing company policy. On bothoccasions Font explained the company policy to Replo-gle.'9Replogle testified that no one from the Respond-i" This finding is based on the testimony of employees Galligos, Flaitz,Darby, and Replogle. Roxanne Negrin testified that there was no changein company policy after the union organizing drive began. She averredthat employees would ask Font for a drink and sometimes Font wouldsay yes and sometimes no. I do not credit Negrin in this regard.i' Indeed Replogle's own description of the events that occurred onNovember 11 indicates his attitude toward his work. It also sheds somedoubt on Replogle's candor in general. He testified as follows: Aboutmidnight, November 11, waitress Regina Tully gave him an order for aSeagram 7 and a Seven-Up. After he poured the drink, Tully returned tohim and said that she had made a mistake and she needed a CanadianClub and soda with a splash of coke instead of the 7 and 7. He did notwant to waste the drink so he put a splash of coke in the Seagram 7 andent questioned him concerning the ringing up of drinksuntil November 11, the date of discharge. On this matterI credit Font over Replogle. Font took such mattersquite seriously. There could be a number of innocuousreasons why a bartender would not immediately ring upa drink after he poured it, but it was still a matter of con-cern to Font. There was always the possibility that abartender was stealing money from him or giving awayfree drinks and the only way that Font had to controlthe situation was to keep a close tab on the register andto insist that drinks be rung up immediately. The failureof a bartender to immediately ring up a drink could beattributed to the fact that he was too busy with otherorders or that he was simply replacing a misordereddrink. Font did not consider such a failure to be groundsfor immediate discharge. On the two occasions that hespoke to Replogle about such matters before the date ofdischarge he merely explained the company policy.20As set forth in detail in section B,5, above, beginningon October 12, 1981, which was 2 days after Fontlearned of the union activity, the Respondent began re-ducing Replogle's opportunity to work. For a number ofdays he was not called in at all and thereafter he wasgiven reduced hours. That reduction in hours was moti-vated by Replogle's union activity and as found abovewas a violation of Section 8(a)(1) of the Act. On October24 Font told Replogle that Replogle had started some-thing that he could not finish.Replogle worked the night of November 11, 1981.About midnight that night waitress Regina Tully gavehim an order for a drink which he made up. He immedi-ately rang up the drink on the cash register. Later Tullyreturned and said that she had made a mistake and sheneeded a different type of drink. After unsuccessfullytrying to doctor up the old drink and pass it off for thecorrect order, Replogle made a new drink for the cus-tomer. He did not ring up the new drink.21Font noticedthat Replogle had not rung up the new drink on the reg-ister and he asked Replogle why he had not collected forthat customer's drink. Replogle responded by saying thatthere was a mistake in the order and he had corrected it.Font then asked Replogle what happened to the olddrink and Replogle said he poured it out. Font askedwhether Replogle was in the habit of throwing out houseliquor.22Seven-Up and sent it back to the customer. The customer immediatelyreturned that drink.'0 Font was not specific with regard to the dates of those two conver-sations and it is therefore not possible to determine whether they oc-curred before or after the beginning of the union activity." Cocktail waitress Negrin testified that a bartender should ring up anew drink in such circumstances because the cocktail waitress should payfor that drink out of her own pocket. However, there is no indicationthat Font considered it to be a dischargeable offense for a bartender tomake up a replacement drink with no charge."' These findings are based on the testimony of Replogle. Font testi-fied that on November 11 he once again saw Replogle ring up a drinkand that he went into his office and got Replogle his check at that point.Font averred that he did not ask Replogle for an explanation before hefired him and that Replogle did not tell him that it was a replacementdrink. Bartender Linda Miller, who was a witness for the Respondent,averred that she heard Font ask Replogle why he had given the drinkaway. I credit Replogle's version of the incident and do not credit Font'swhere it is inconsistent with Replogle's.443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout an hour later Font told Replogle that he wasfired and called him a thief. Font told Replogle to getthe "hell" out of there. He said that he signed Replogle'spaycheck and that the Union did not. He also told Re-plogle that there was free enterprise and he did not haveto have the Union in his restaurant if he did not want it.He told Replogle to get the "hell" off his property. Fontfollowed Replogle to the parking lot and continued yell-ing at him. He told Replogle that Replogle had gotteninto something that he could not finish and that Fontwould make sure that Replogle did not work in VenturaCounty. Replogle asked whether he was going to beblackballed and Font said that that was right.232. Analysis and conclusionsThe controlling law is set forth in Wright Line, 251NLRB 1083, 1089 (1980), enfd. 662 F.2d 889 (lst Cir.1981),a4 cert. denied 455 U.S. 989 (1982), in which theBoard applied the "test of causation" that had been ar-ticulated by the United States Supreme Court in Mt.Healthy Board of Education v. Doyle, 429 U.S 274 (1977).In reliance on the Supreme Court decision the Boardheld:Thus, for the reasons set forth above, we shallhenceforth employ the following causation test inall cases alleging violation of Section 8(a)(3) or vio-lations of Section 8(a)(1) turning on employer moti-vation. First, we shall require that the GeneralCounsel make a prima facie showing sufficient tosupport the inference that protected conduct was a"motivating factor" in the employer's decision.Once this is established, the burden will shift to theas Font did not testify concerning this particular incident, nor didanyone else other than Replogle. I do not believe that Replogle's testimo-ny was inherently unbelievable. My observation of Font as he testifiedled me to the conclusion that Font was a rather emotional man withstrongly held views who was quite capable of blurting out his feelingseven if they would be harmful to him. That impression was fortified bythe testimony concerning his actions during the course of the election,which is discussed below, as well as by the findings relating to his antiun-ion remarks made to employees. Under these circumstances I am pre-pared to credit Replogle's testimony concerning what Font told him afterthe discharge.24 While the First Circuit Court of Appeals enforced the Board'sorder, that court disagreed with the Board with regard to the exactnature of the employer's burden once the General Counsel had estab-lished a prima facie case. In the court's language:Thus, the employer in a section 8(aX3) discharge case has no morethan the limited duty of producing evidence to balance, not to out-weigh, the evidence produced by the general counsel.The Board may properly provide, therefore, that "Once ([a primafacie showingl is established, the burden will shift to the employer todemonstrate that the same action would have taken place even in theabsence of the protected conduct." 251 NLRB No. 150, at 20-21(footnote omitted). The "burden" referred to, however, is a burdenof going forward to meet a prima facie case, not a burden of persua-sion the ultimate issue of the existence of a violation.The Third Circuit has expressed its agreement with the First Circuit inBehring International, 675 F.2d 83 (3d Cir. 1982). The Seventh Circuit hasexpressed agreement with the First Circuit, NLRB v. Webb Ford, 688F.2d 743 (7th Cir. 1982). The Ninth, Eighth, Sixth, and Fifth Circuitshave indicated their agreement with the Board's position. Zurn Industriesv. NLRB, 680 F.2d 683 (9th Cir. 1982); NLRB v. Fixtures Mfg. Co., 669F.2d 547 (8th Cir. 1982); NLRB v. Lloyd A. Fry Roofing Co., 651 F.2d 442(6th Cir. 1981); NLRB v. Charles H. McCauley Associates , 657 F.2d 685(5th Cir. 1981).employer to demonstrate that the same actionwould have taken place even in the absence of theprotected conduct.1414 In this regard we note that in those instances where, after allthe evidence has been submitted, the employer has been unable tocarry its burden, we will not seek to quantitively analyze the effectof the unlawful cause once it has been found. It is enough that theemployees' protected activities are causally related to the employeraction which is the basis of the complaint. Whether that "cause"was the straw that broke the camel's back or a bullet between theeyes, if it were enough to determine events, it is enough to comewithin the proscription of the Act.The threshold question is, therefore, whether the Gener-al Counsel has by a preponderance of the credible evi-dence made out a prima facie showing sufficient to sup-port the inference that protected conduct was a motivat-ing factor in Replogle's discharge.Replogle was active in union affairs and the Respond-ent learned of that activity. The Respondent harbored avirulent animosity against employees who engaged inunion activities and it expressed that animosity through abroadside of unlawful activity. As found above that un-lawful activity included coercive interrogation of em-ployees concerning their own and other employees'union activities; promising increased hours and otherbenefits to employees to discourage union activity;threatening to discharge and take other reprisals againstemployees because of their union activity; threatening totake action that would make union organization futile;threatening to make life miserable for union employeesso as to make them want to quit; creating the impressionthat it was engaging in surveillance of its employees'union activities; changing the schedules of certain em-ployees because the Union was organizing; increasing thehours of certain employees because of the belief thatthey were antiunion; decreasing the hours of other em-ployees because of the belief that they were prounion;and changing its past practice and denying employees afree aftershift drink and the use of the salad bar becausethe employees engaged in union activity.Beginning on October 12, 1981, just 2 days after Fontlearned of the union activity, Replogle's schedule was re-arranged so that he did not work at all on some days andon others he worked less hours than he previously had.As found above, that change was motivated by Replo-gle's union activity. On October 24 Font told Reploglethat Replogle had started something that he could notfinish. On November 11, about a month after Fontlearned of the union activity, Replogle was discharged.At the time of discharge Font made it clear to Reploglethat Replogle was being discharged because of his unionactivity. Font spoke of his signing the paycheck ratherthan the Union. He said that it was free enterprise and hedid not have to have the Union in his restaurant if he didnot want to and in the context of that remark he toldReplogle to "get the hell off" his property. Font saidthat Replogle had gotten into something that he couldnot finish and that Font would make sure that Replogle444 SCOTCH & SIRLOIN RESTAURANTdid not work in Ventura County. Font said that he wasgoing to blackball Replogle.25The General Counsel has made out a strong primafacie showing sufficient to support the inference thatprotected conduct was a motivating factor in the Re-spondent's decision to discharge Replogle. The nextquestion to be considered is whether the Respondent hasmet its burden of demonstrating that Replogle's termina-tion would have taken place even in the absence of hisunion activity. The Respondent has established that Re-plogle, an employee who worked for the Scotch & Sir-loin for less than 2-1/2 months, was a poor employee. Ithas also been shown that on two occasions before the in-cident that occurred on November 11 Font had seen Re-plogle serve drinks without immediately ringing them upon the cash register and had informed Replogle that thatwas against company policy. On November 11 Fontonce again saw Replogle serve a drink without ringing itup on the cash register. Replogle was fired shortly there-after. Font contends that it was Replogle's conduct as abartender which caused the discharge and that the unionactivity had nothing to do with it. The evidence beliesthat assertion. Before November 11 Font had twice toldReplogle about the policy of ringing up drinks. Thoughit was a serious matter, there was no mention of possibledischarge for a repeat offense. On November 11 whenFont asked why Replogle had served a drink withoutringing it up, Replogle truthfully told him that the drinkwas a replacement for a mistaken order. That reasoncould have been easily checked by Font by his merelyasking the other bartender, Linda Miller, whether it wastrue. Font had previously told Miller to watch Replogleand apparently he trusted Miller. Miller testified that Re-plogle was correcting a mistake on that occasion. Insteadof checking out Replogle's assertion, Font used the inci-dent as a pretext for getting rid of a known union sympa-thizer. He in effect admitted that to Replogle when heordered Replogle off the property, threatened to black-ball him, and said that he did not have to have the Unionin his restaurant if he did not want it. Evaluating the evi-dence as a whole, I find that the Respondent has notdemonstrated that it would have discharged Replogleeven in the absence of his union activity. The Respond-ent has not produced evidence to balance, much less tooutweigh, the evidence produced by the General Coun-sel. I therefore find that, by discharging Replogle, theRespondent violated Section 8(a)(3) and (1) of the Act.D. The Constructive Discharge of Sandra Lee Sargent1. The sequence of eventsCocktail waitress Sandra Lee Sargent signed a unionauthorization card on September 26, 1981. She attendeda number of union meetings and actively sought to orga-nize employees at the Respondent's premises. Font knewof her union sympathies. On October 14, 1981, he ac-knowledged to cocktail waitress Nicely that he knewSargent had signed for the Union. As is set forth in detailabove, on October 10, 1981, Font began a wide scale an-2" That threat to blackball Replogle because of his union activity con-stituted an additional violation of Sec. 8(a)(l) of the Act.tiunion campaign that involved numerous violations ofSection 8(a)(1) of the Act. On November 6, 1981, as partof that campaign, he told several employees that the res-taurant would never be a union house, that he was goingto make life miserable for employees who signed for theUnion, and that that way employees would want to quiton their own.From the time that Sargent began working at the res-taurant on March 26, 1981, she had regularly worked onTuesdays from 5 p.m. until closing at 2 or 2:30 a.m. OnOctober 13, 1981, Font told her that he was rearrangingher schedule and she was not to report for work thatnight. When she asked about the new schedule he toldher that he did not know. After that time she was notscheduled for Tuesdays. Tuesdays had been a particular-ly good day for her because she worked her area aloneand received substantial tips. Font scheduled her to workon Thursdays. When she started to work she had madearrangements with Font so that she would not have towork on Thursdays. Before the change she had workedfull time on Fridays, Saturdays, and Sundays, and parttime on Mondays and Tuesdays. After the change sheworked Thursdays, Fridays, and Saturdays, and startedeach of those days at a later time. When she reported towork on Thursday, October 15, Font put her on a newwork station where there were less bar customers andfewer tips.On November 6 or the early morning of November 7Font had a conversation with Sargent concerning abottle of champagne. That was the same day that Fonthad told some other employees that he was going tomake life miserable for employees who signed with theUnion so that they would quit on their own. Font toldSargent that she was $12 short because there was abottle of champagne that she had not written down. Sar-gent had served a table three bottles of champagne andshe was not aware that a fourth bottle had been served.Font kept personal control over the champagne bottlesand they could be served only with his permission. Hesometimes delivered champagne to tables himself. Fonttold Sargent to look through the trash and find the addi-tional bottle there. Sargent dug through the trash con-tainer and found four bottles of champagne. Font askedher whether she had found it and she said that she did.He then told her that he did not like his employees steal-ing from him. She said that he knew she did not stealany money from him and he replied, "We know that,don't we?" She asked him why he was doing this to herand he replied, "Well, you should never have broughtthe Union in here." She told him that everyone was in-terested in the benefits and she was not the only one. Hethen said, "You should be glad that I took you back.Even your ex-husband didn't want you."a2Sargentasked Font why he was hurting her that way and he re-plied, "I haven't even begun to hurt you yet. I can thinkof ways that you haven't even dreamed of."2726 Sometime before this event Sargent had considered leaving her em-ployment and reconciling with her exhusband. That attempted reconcilia-tion did not bear fruit and she returned to work.2" These findings are based on the testimony of Sargent. Font testifiedthat he never told Sargent that she was responsible for bringing in theContinued445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after Font assigned Sargent to Thursday workshe began to make inquiries concerning possible employ-ment wih other employers so that she could obtain addi-tional hours of work. In the early morning of November7 Sargent injured her ankle. She called in and told Fontthat she would not be able to report for work on Satur-day, November 7. However, on Monday, November 9,1981, she began working for another employer, theOxnard Hilton. That involved a sitdown job so that theinjury to her ankle did not interfere with her work. Sar-gent reported for work at the Respondent again onThursday, November 12. She also worked Friday, No-vember 13. She was visibly limping but Font assignedher to a work station where she would have stairs toclimb.Sargent was scheduled to work for the Respondentagain on November 14. She called in to say that she wasill and could not work. Instead she went to work on thatdate for the Oxnard Hilton.On November 14 Font was told by a customer and anemployee that Sargent was seen working at the Hilton.He called the Hilton and learned that she was in factworking there, but he did not speak to her. After No-vember 14 Sargent continued to work at the Hilton. Shenever spoke to a management official of the Respondentafter that time and she had no way of knowing from herown knowledge whether or not she was scheduled towork at the Scotch & Sirloin.Font, in a pretrial affidavit, averred that he terminatedSargent when he learned she was working at the Hilton.At the trial Font testified in substance that Fridays andSaturdays were the Scotch & Sirloin's busy periods, thatcocktail waitresses who refused to work on those dayswere not allowed to remain as employees, and that, afterhe found out that Sargent was working at the Hilton ona Saturday night, he would not have permitted her toreturn to work even if she had tried to do so. Font ter-minated Sargent on November 14 in the sense that hehad made a mental determination not to accept her backif she offered to return to work. However, there is noindication that he did or said anything to terminate heron that date. His intention to terminate her never ma-tured into action because Sargent had taken another joband never came back to work for the Respondent. Shenever even made an inquiry concerning her schedule.Her testimony clearly indicates and I find that she quither employment with the Respondent on November 14.However, consideration must be given to the question ofwhether or not the Respondent's illegal activity forcedSargent to quit under circumstances that should be con-sidered a constructive discharge.2. Analysis and conclusionsThe Wright Line analysis set forth above with relationto the discharge of Replogle applies equally to the dis-charge of Sargent. In addition the law relating to con-structive discharge must also be considered.Union and he never said that he was going to make it tougher on her.Particularly in view of his remark to other employees on the same daythat he was going to make life miserable for union adherents so that theywould quit, I credit Sargent and do not credit Font.The Board succinctly set forth the law relating to con-structive discharge in Keller Mfg. Co., 237 NLRB 712,722-723 (1978), enfd. denied in part 106 LRRM 2546(7th Cir. 1980), which held:Conceptually, constructive discharge occurs whenan employee quits "[because] an employer deliber-ately makes [his or her] working conditions intoler-able...." J. P. Stevens & Co., Inc. v. NLRB, 461F.2d 490, 494 (C.A. 4, 1972). It becomes unlawfulwhen this is done because of an employee's unionactivity. Id. Accordingly, when it is shown that anemployer imposed onerous working conditions onan employee it knew had engaged in union activity,which it reasonably should have foreseen wouldinduce that employee to quit, a prima facie case ofconstructive discharge is established, requiring theemployer to produce evidence of legitimate motiva-tion.Sargent joined and actively supported the Union. Fontknew of her activity. On October 14, 1981, he acknowl-edged to another employee that he knew Sargent signedfor the Union. Font harbored a virulent animosityagainst employees who were prounion. He manifestedthat animosity by engaging in the campaign of unlawfulactivities set forth in detail above. On November 6 heopenly acknowledged to employees that he was going tomake life miserable for the union employees so that theywould quit. The evidence clearly establishes that thatwas just what he did with regard to Sargent. Shortlyafter he learned of the union activity Font began totinker with Sargent's work schedule so that she wouldwork days, hours, and stations that she found undesir-able. On November 6, the same day he told other em-ployees that he planned to make life so miserable forunion supporters that they would quit, he took particularaim at Sargent. He made her dig through the trash for achampagne bottle and accused her of stealing from him.When she said that he knew she had not stolen, he said,"We know that, don't we?" When she asked him why hewas doing that to her, he told her that she should neverhave brought in the Union. in. He coupled that with apersonal remark about her exhusband not wanting her.She asked why he was hurting her that way and he re-plied, "I haven't begun to hurt you yet. I can think ofways that you haven't even dreamed of."Sargent looked for another job and a week after Font'sNovember 6 diatribe, she quit. Font literally drove her tothat action through his unlawful threats28and other un-lawful conduct. I find that Sargent's cessation of employ-ment with the Respondent on November 14, 1981, result-ed from the Respondent's constructive discharge ofher.29In sum, I find that the General Counsel has madeout a strong prima facie showing sufficient to support theinference that protected conduct was a motivating factorin the Respondent's constructive discharge of Sargent,29 I find that in that November 6 conversation Font violated Sec.8(a)(l) of the Act by threatening to take reprisals against Sargent becauseof her union activity.29 See C. Markus Hardware, 243 NLRB 903, 916 (1979).446 SCOTCH & SIRLOIN RESTAURANTthat the Respondent has not demonstrated that it wouldhave constructively or otherwise discharged Sargenteven in the absence of her union activity, that the Re-spondent has not produced evidence to balance, muchless to outweigh, the evidence produced by the GeneralCounsel, and that the Respondent violated Section8(a)(3) and (1) of the Act by constructively dischargingSargent.E. The Discharge of Larry Allen Flaitz1. The sequence of eventsFlaitz was employed as a waiter by the Respondentfrom March until November 1, 1981. He signed an au-thorization card for the Union on September 26, 1981. Inaddition to attending a number of union meetings, he ac-tively solicited union support among the Respondent'semployees and he passed out union authorization cards inthe company parking lot. On October 11, 1981, Font co-ercively interrogated Flaitz and Moraga. He asked themwhy they signed for the Union. On that occasion Fonttold them that the Scotch & Sirloin would never be aunion house and that he was going to have to cut theirhours if the house went union. In addition he impliedlythreatened to fire them by adding, "if you come back towork."In early October, which was before there was any in-dication that Font knew of the union activity, Flaitzasked Font whether he could have Sunday, November 1,off for his birthday. Font agreed to the day off but saidthat Flaitz should remind him of it. In mid-OctoberFlaitz did remind Font about his request and Font re-plied, "You can have it, you were the ones that are dis-pleased with me, I am not displeased with you." About aweek after that Flaitz once again reminded Font that hewould be off on November 1 and Font replied thatFlaitz could not have that day off. Flaitz said that he hadnever asked for time off before and Font responded bysaying, "No, but you have done other things." Fontscheduled Flaitz to work on November 1.On October 31, 1981, Font kept finding fault withFlaitz. Font told Flaitz to perform busboy's duties thatFlaitz would not normally have been asked to do. Whenthere were no customers at Flaitz' station, Font told himto get busy so that Flaitz went to help other waiters.When he did that Font told him to get to his stationeven though there were no customers there. After beingharassed most of the day, Flaitz told Font that he wassick and was going home. Flaitz also said that he was sosick that he would not be in to work the next day. Fontreplied, "Well, then you don't work here anymore."30Flaitz called in on November 1 and told AssistantManager Lynn Managos that he was sick and would notbe at work. He called again on November 2 to find outhis schedule and Managos told him that he would need adoctor's excuse before he could come back to work. Hisnext scheduled day of work was on November 6. Whenhe reported for work that day Managos told him thatFont had said that he could not come back unless he hada doctor's excuse. He did not have such an excuse andsO These findings are based on the credited testimony of Flaitz.he was not allowed to work. Flaitz admitted in his testi-mony that he was not really sick on November 1. Healso acknowledged that he was not sick on October 31but that he was so upset from Font's harassment that hewas too nervous to deal with the customers.Sonya Nicely credibly testified that she overheard aconversation between Font and Linda Miller immediate-ly after Flaitz left the restaurant on October 31, 1981.She averred that Font said, "Larry went home sick. Heis too sick to work but he is not too sick to go to a party.... Well, that is one less to go." She also averred thatat that point Font started laughing.2. Analysis and conclusionsOnce again the Wright Line analysis is applicable.Flaitz was an active union supporter and Font knew ofthat support. Font harbored a virulent animosity againstunion supporters and he expressed that animositythrough a number of unfair labor practices. Some ofthose unfair labor practices were directed specificallyagainst Flaitz. On October 11 Font coercively interrogat-ed Flaitz, threatened to reduce his hours if the housewent union, and impliedly threatened to fire him. As isdetailed above in the discussion of Sargent's discharge,Font told employees that he was going to make life somiserable for union adherents that they would quit. Fontconstructively discharged Sargent. Before Font knew ofFlaitz' union activity he agreed to give Flaitz time offfor his birthday on November 1. After he learned ofFlaitz' union activity he reneged on that agreement andimpliedly admitted that he did so because of Flaitz'union activity by saying, "You have done other things"when Flaitz said that he had never asked for time offbefore.s3 On October 31 Font manifested his intention tomake life so miserable that union adherents would quitby continually harassing Flaitz to the point that Flaitzsaid that he was sick and was going to leave. Flaitz alsosaid that he would be out sick the next day when in facthe was not really sick. Font replied, "Well, then youdon't work here anymore." Shortly after Flaitz left, Fontlaughed and told another employee that that was one lessto go. After November 1, Flaitz was not allowed toreturn to work.The General Counsel has made out a strong primafacie showing sufficient to support the inference thatprotected activity was a motivating factor in the Re-spondent's decision to discharge Flaitz. The Respondentdid establish that Flaitz called in sick on November 1when he was not really sick. However, Font had prom-ised Flaitz November 1 off and then unlawfully with-drew that promise because of Flaitz' union activity.Font's activity in general can be fairly described as an at-tempt to either drive union adherents into quitting orinto taking some action that could be used as a pretextfor discharge. An employer cannot unlawfully push anemployee into taking certain action and then use thataction as a basis for discharge. That is just what hap-pened here. Evaluating the evidence as a whole, I findS3 I find that the Respondent violated Sec. 8(aXl) and (3) of the Actby denying Flaitz the day off because he engaged in union activity.447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondent has not demonstrated that it wouldhave discharged Flaitz even in the absence of his unionactivity. The Respondent has not produced evidence tobalance, much less to outweigh, the evidence producedby the General Counsel. I therefore find that the Re-spondent violated Section 8(a)(3) and (1) of the Act bydischarging Flaitz on November 1, 1981.F. Font's Activities at the Board-Conducted Election-Findings and ConclusionsThe election in Case 31-RC-5225 was scheduled to beheld 4:30 to 5 p.m. on December 15, 1981, at the Re-spondent's premises.At or about 4:30 p.m. on December 15 Sargent, Replo-gle, and Galligos were at the Scotch & Sirloin waiting tovote. The Board agent conducting the election told themabout the Board's challenge procedure and said that theycould vote after the other employees. About 4:45 p.m.,while they were in the polling area waiting to vote, Fontentered the room. He told the three of them that theyhad no right to be there and that if they did not leave hewould call the police and have them removed. TheBoard agent then told them that it would be best if theydid leave. They left about 4:50 p.m. and did not vote.32As found above the discharge of Replogle and theconstructive discharge of Sargent were unlawful. At thetime of the election they were employees and clearlywere eligible to vote. By preventing them from votingFont not only interfered with the conduct of the electionbut unlawfully interfered with rights guaranteed to em-ployees under Section 7 of the Act. In doing so he vio-lated Section 8(a)(1) of the Act. The situation withregard to Ann Galligos is not quite so clear. She workedfor the Respondent as a cocktail waitress from June tothe beginning of November 1981. Before she left workshe gave Font 2 weeks' notice that she was going to takeoff and go with her mother to Florida. The Respondentcertainly had the right to challenge her ballot and claimthat she was no longer an employee as of the date of theelection. The Union could have argued that she was anemployee on temporary leave of absence. That issue wasnot before me. If it were it is likely that more evidenceon that subject would have been adduced. The Boardhas set forth detailed procedures in its rules and regula-tions for the resolution of challenged ballots. Font short-circuited those procedures by preventing Galligos fromvoting and threatening to call police if she stayed on thepremises to vote. He did so in the presence of other em-ployees. I find that conduct interfered with the conductof the election and also violated Section 8(a)(l) of theAct. Cf. S. S. Kresge Co., 229 NLRB 10, 15 (1977);Grant's Home Furnishings, 229 NLRB 1305 (1977).s3 These findings are based on the credible testimony of Reploglewhich was substantially corroborated by Galligos and Sargent. Font ac-knowledged in his testimony that he did tell the Board agent that, unlessthe Board agent removed Sargent and Replogle, he would call the police.He averred that at that time he did not know they were there to vote butin the next breath he stated that he knew that they were not on the list ofpeople authorized to vote.IV. THE REPRESENTATION CASEConduct that occurs between the date of filing of thepetition and the date of the election can be considered indetermining whether the election should be set aside.Ideal Electric & Mfg. Co., 134 NLRB 1275 (1961). Thepetition in Case 31-RC-5225 was filed on October 8,1981, and the election was conducted on December 15,1981. Between those dates the Respondent dischargedReplogle and Flaitz and constructively discharged Sar-gent in violation of Section 8(a)(3) and (1) of the Act.During the same time period the Respondent engaged ina massive effort to undermine the Union through threats,promises, and other unlawful activity that was found toviolate Section 8(a)(l) of the Act. In addition the Re-spondent unlawfully prevented employees from votingand threatened to call the police if prospective voters re-mained on the premises to vote in the Board election. Ifind that the Respondent's conduct interfered with thefree and untrammeled choice of the employees in theelection. Dal-Tex Optical Co., 137 NLRB 1782, 1786(1962). I therefore recommend that the election of De-cember 15, 1981, be set aside, that Case 31-RC-5225 beremanded to the Regional Director, and that a new elec-tion be directed by the Regional Director at an appropri-ate time.33V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionlII, above, occurring in connection with the operationsof the Respondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent violated Section 8(a)(l) of the Actby coercively interrogating employees concerning theirown and other employees' union activities; by promisingincreased hours and other benefits to an employee to dis-courage union activity; by threatening to discharge andtake other reprisals against employees because of theirunion activities; by threatening to blackball an employeebecause of his union activities; by threatening to takeaction that would make union organization futile; bythreatening to make life miserable for union employeesso as to make them want to quit; by creating the impres-sion that it was engaging in surveillance of its employees'Is This recommendation shall not be construed as precluding the Re-gional Director from reconsidering the challenged ballots in the light ofthe finding that Larry Flaitz was discharged in violation of Sec. 8(aX3)of the Act. If such a reconsideration results in a finding that a majority ofthe employees voted for the Union, then the election will not be set asideand the Union will be certified.448 SCOTCH & SIRLOIN RESTAURANTunion activities; by changing the schedules of certain em-ployees because the Union was engaging in organization-al activity; by increasing the hours of certain employeesbecause of the belief that they were antiunion; by de-creasing the hours of an employee because of the beliefthat he was prounion; by denying a day off to an em-ployee because of that employee's union activities; bychanging its policy and denying employees a free after-shift drink and the use of the salad bar because employ-ees engaged in union activities; and by preventing em-ployees from voting and by threatening to call the policeif prospective voters remained on the premises to vote inthe Board-conducted election.4. The Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging Replogle and Flaitz and by con-structively discharging Sargent because of their unionactivities.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6. By engaging in the conduct described above the Re-spondent has interfered with the employees' freedom ofchoice in the election conducted on December 15, 1981.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act. As the Respondent has engaged in such egre-gious and widespread misconduct as to demonstrate ageneral disregard for the employees' fundamental statuto-ry rights, I recommend that a broad cease-and-desistorder issue. Hickmott Foods, 242 NLRB 1357 (1979); Cut-ting, Inc., 255 NLRB 534 (1981).Having found that the Respondent discharged Replo-gle and Flaitz and constructively discharged Sargent inviolation of Section 8(a)(3) and (1) of the Act, I recom-mend that the Respondent be ordered to reinstate and tomake them whole for any loss of earnings resulting fromtheir discharges by payment to each of them a sum ofmoney equal to the amount he or she normally wouldhave earned as wages, tips, and other benefits from thedate of his or her discharge to the date on which rein-statement is offered, less net earnings during that period.It is also recommended that the Respondent be orderedto make Replogle whole for any loss he suffered due tohis reduction in hours between October 12 and Novem-ber 11, 1981. The amount of backpay shall be computedin the manner set forth in F. W Woolworth Co., 90NLRB 289 (1950), with interest thereon to be computedin the manner described in Florida Steel Corp., 231NLRB 651 (1977).34It is further recommended that the Respondent be or-dered to preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports and all other records nec-essary to analyze the amount of backpay due.3' See generally Isis Plumbing Co., 138 NLRB 716 (1962).On the basis of these findings of fact and conclusionsof law, and on the entire record of this case, I issue thefollowing recommended36ORDERThe Respondent, M.B.K., Inc. d/b/a Scotch & SirlonRestaurant, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Discharging, constructively discharging, or other-wise discriminating against any employee for engaging inactivity on behalf of Culinary Alliance & BartendersLocal No. 498, Hotel and Restaurant Employees andBartenders International Alliance, AFL-CIO, or anyother union.(b) Coercively interrogating employees concerningtheir own or other employees' union activities; promisingincreased hours or other benefits to employees to dis-courage union activities; threatening to discharge or takeother reprisals against employees because of their unionactivities; threatening to blackball employees because oftheir union activities; threatening to take action thatwould make union organization futile; threatening tomake life miserable for union employees so as to makethem want to quit; creating the impression that it is en-gaging in surveillance of its employees' union activities;changing the schedules of employees because a union en-gages in organizational activity; increasing the hours ofemployees because it believes that they are antiunion; de-creasing the hours of employees because it believes thatthey are prounion; denying time off to employees be-cause of their union activities; changing its policy anddenying employees a free aftershift drink and the use ofthe salad bar because employees engage in union activi-ties; or preventing employees from voting or threateningto call the police if prospective voters remain on itspremises to vote in a Board election.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of rights under theAct.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Offer D. Wesley Replogle, Larry Allen Flaitz, andSandra Lee Sargent full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniority orother rights and privileges and make them whole, withinterest, for lost earnings in the manner set forth in thesection of this decision entitled "The Remedy."(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.as If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.449 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Expunge from its files any reference to the dis-charges of Replogle and Flaitz and the constructive dis-charge of Sargent and notify them in writing that thathas been done and that evidence of those unlawful dis-charges will not be used as a basis for future personnelaction against them.(d) Post at its Ventura, California place of businesscopies of the attached notice marked "Appendix."36Copies of the notice, on forms provided by the RegionalDirector for Region 31, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the election conductedon December 15, 1981, in Case 31-RC-5225 be set aside,that that case be remanded to the Regional Director forRegion 31, and that a new election be directed by theRegional Director at an appropriate time.a6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."450